Exhibit 10.34

OCEANFIRST FINANCIAL CORP.

2011 STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT

 

Name of Recipient:    ____________________ Total Stock Award:   
____________________  Shares Vesting:    This Stock Award is subject to the
time-based and performance-based conditions set forth in Exhibits A and B to
this Award Agreement, which are incorporated herein by reference. No Shares
subject to this Stock Award shall be vested until the Committee certifies that
these performance-based conditions set forth in Exhibit B, if any, have been
attained. The Committee cannot delegate this certification function. Qualified
Performance-Based Award:   

_____ Yes

_____ No

Date of Grant:    ____________________ Effect of termination of employment or
service because of:    (a) Death or Disability    All unvested Shares subject to
this Stock Award vest immediately upon such termination. (b) Cause:    All
unvested Shares subject to this Stock Award shall be forfeited as of the date of
termination and any rights the Recipient had to such Shares become null and
void. (c) Other Reasons:    Unless otherwise determined by the Committee, all
unvested Shares subject to this Stock Award shall be forfeited as of the date of
termination and any rights the Recipient had to such Shares become null and
void. Voting:    Recipient is entitled to direct the Trustee as to the voting of
Shares subject to this Stock Award that have been granted, but have not yet been
earned and distributed. Non-Transferability:    The Recipient of this Stock
Award shall not sell, transfer, assign, pledge or otherwise encumber Shares
subject to this Stock Award until full vesting of such Shares has occurred. The
period of time between the Date of Grant and the date Shares subject to this
Award Agreement become vested is referred to herein as the “Restricted Period.”
All certificates representing Shares subject to this Award Agreement shall have
endorsed thereon the following legend: “The Shares represented by this
certificate are subject to an agreement between the Holding Company and the
registered holder, a copy of which is on file at the principal office of the
Holding Company.”



--------------------------------------------------------------------------------

  

Unless determined otherwise by the Committee and except in the event of the
Recipient’s death or pursuant to a domestic relations order, this Stock Award is
not transferable and may be earned only in the Recipient’s lifetime. Upon the
death of the Recipient, this Stock Award is transferable by will or the laws of
descent and distribution. The terms of the OceanFirst Financial Corp. 2011 Stock
Incentive Plan (the “Plan”) and this Stock Award Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Recipient.

 

In the event the Recipient is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended, the Committee must give written
consent to permit the Shares subject to this Stock Award Agreement to be sold or
otherwise disposed of within six (6) months following the Date of Grant of this
Stock Award.

Distribution:    The certificate or certificates evidencing Shares subject to
this Stock Award shall be delivered to and deposited with a trustee or with the
Secretary of the Holding Company as Escrow Agent in this transaction (either
referred to herein as the “Trustee”). Such certificates are to be held by the
Trustee until termination of the Restricted Period. Shares of Common Stock, plus
any dividends and earnings on such Shares, will be distributed as soon as
practicable upon termination of the Restricted Period. Designation of
Beneficiary:    A Beneficiary may be designated in writing (subject to such
requirements as the Committee may specify in its discretion) to receive in the
event of death, any Award to which the Recipient would be entitled pursuant to
the Plan under the Stock Award Agreement.

The Committee hereby grants to the individual named above (“Recipient”) a Stock
Award for the number of Shares listed above, subject to the terms and conditions
of the Plan and this Stock Award Agreement. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Stock
Award Agreement, the terms and conditions of the Plan shall prevail.

Neither the Plan nor this Stock Award create any right on the part of an
employee to continue in the service of OceanFirst Bank (the “Bank”), OceanFirst
Financial Corp. or any affiliates thereof. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan.

The Holding Company shall not be required to transfer on its books any Shares
which have been sold or transferred in violation of any of the provisions set
forth in this Stock Award Agreement. The parties agree to execute such further
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Stock Award Agreement.

 

2



--------------------------------------------------------------------------------

The Recipient agrees to make appropriate arrangements with the Holding Company
(or parent or subsidiary employing or retaining the Recipient) for satisfaction
of any Federal, state, local and foreign income and employment tax withholding
requirements applicable to Shares subject to this Award Agreement. The Recipient
represents that the Recipient has consulted with any tax consultants deemed
advisable in connection with this Stock Award and that Recipient is not relying
on the Holding Company for any tax advice.

This Stock Award and any Shares covered by this Stock Award are subject to
forfeiture or “clawback” to the extent required by law or pursuant to such
forfeiture or clawback policy as has been or may be adopted by the Holding
Company’s Board of Directors from time to time.

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors or the Committee in respect of the
Plan and this Stock Award Agreement shall be final and conclusive.

The Recipient recognizes and acknowledges that all confidential information
pertaining to the affairs, business, clients, or customers of the Bank, as such
confidential information may exist from time to time, other than information
that the Bank has previously made publicly available or which becomes publicly
available other than by the unauthorized act of the Recipient, is a unique and
valuable asset of the Bank and its affiliates, access to and knowledge of which
are essential to the performance of the Recipient’s duties under this Agreement.
In consideration of the Stock Award grant made to the Recipient hereunder, the
Recipient shall not, both during the course of the Recipient’s employment with
the Bank and after the termination of such employment for any reason, except to
the extent reasonably necessary in the performance of his duties as an employee
or director of the Bank or any of its affiliates, divulge to any individual,
firm, association, corporation, entity, governmental agency or other person, any
confidential information concerning the Bank (except such information as is
required by law to be divulged to a government agency or pursuant to lawful
process provided that the Recipient shall use the Recipient’s best efforts to
provide prior notice to the Bank of, and the reasonable opportunity to seek to
prevent, any such required disclosure), or make use of any such confidential
information for the Recipient’s own purposes or for the benefit of any
individual, firm, association, corporation, entity, governmental agency or other
person (except the Bank or any of its affiliates) and shall use the Recipient’s
best efforts to prevent the disclosure of any such confidential information by
others. Notwithstanding anything to the contrary set forth herein, confidential
information shall not include information obtained by the Recipient after the
termination of this Agreement from a third party who is under no obligation to
keep such information confidential or information which is at the time of its
disclosure by the Recipient part of the public knowledge, other than as a result
of the unauthorized act of the Recipient. All client lists, client data,
investment strategies, records, memoranda, pricing data, fee schedules, letters,
books, electronic files, papers, reports, accountings, experience or other data,
and other records and documents, in whatever form or medium, relating to the
Bank, whether made by the Recipient or otherwise coming into his possession, are
confidential information and are, shall be, and shall remain the property of the
Bank. No copies thereof shall be made which are not retained by the Bank, and
the Recipient agrees, on termination of his employment or on demand of the Bank,
to deliver the same to the Bank together with all other property (i.e.
computers, telephones, etc.) of the Bank (to the extent then in the Recipient’s
possession or control).

 

3



--------------------------------------------------------------------------------

The Recipient agrees that during his or her employment with the Bank and of one
year after the termination of such employment for any reason (the “Restricted
Period”), the Recipient shall not directly or indirectly (i) recruit, solicit or
otherwise induce or attempt to induce any employees of the Bank or any of its
subsidiaries to leave their employment or (ii) call upon, solicit, divert or
take away, or attempt to divert or take away, the business or patronage of any
client, customer licensee, vendor, collaborator or corporate partner of the Bank
or any of its subsidiaries that had a business relationship with the Bank or any
of its subsidiaries at the time of termination of the Recipient’s employment
with the Bank or at any time during the six-month period ending on the
Recipient’s date of termination.

The Recipient acknowledges that, in the event of any such breach by the
Recipient of the confidentiality or non-solicitation provisions above, the Bank
would be harmed irreparably and immediately and could not be made whole by
monetary damages. Accordingly, the Bank, in addition to any other remedy to
which it may be entitled, shall be entitled to an injunction or injunctions to
prevent breaches of such provisions to compel specific performance of the
provisions hereof. If any provision of this Stock Award Agreement is found to be
unenforceable, then it is the intention of the parties that the remainder of the
Stock Award Agreement shall be unaffected and the provision found to be
unenforceable shall be deemed modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent (for example, that the Restricted Period be deemed to be the
longest period permissible by law, but not in excess of the length provided
above).

The Plan is incorporated herein by reference. The Plan and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient. In
the event of a conflict between the terms of the Plan and this Stock Award
Agreement, the terms of the Plan prevail. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan. This Stock Award Agreement is governed by the internal substantive laws,
but not the choice of law rules, of Delaware.

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Stock Award
Agreement to be executed, and said Recipient has hereunto set his or her hand,
as of this              day of             , 20            .

 

OCEANFIRST FINANCIAL CORP. By:  

 

RECIPIENT

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

TIME-BASED VESTING CONDITIONS



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE-BASED VESTING CONDITIONS